                                   1

                                   2

                                   3

                                   4                              UNITED STATES DISTRICT COURT
                                   5                          NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                        JOSEPH JOHN GRIJALVA,
                                   7                                                   Case No. 19-cv-05694-RS (PR)
                                                     Plaintiff,
                                   8
                                               v.                                      ORDER OF DISMISSAL
                                   9
                                        SANTA CLARA COUNTY, et al.,
                                  10
                                                     Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has not complied with the Court’s order to file an amended complaint.
                                  14   Accordingly, this federal civil rights action is DISMISSED (without prejudice) for failing
                                  15   to comply with the Court’s orders and for failing to prosecute, see Federal Rule of Civil
                                  16   Procedure 41(b).
                                  17          Because this dismissal is without prejudice, plaintiff may move to reopen the action.
                                  18   Any such motion must contain a complaint on this Court’s form and it must comply in all
                                  19   respects with the Court’s instructions in the order dismissing the complaint with leave to
                                  20   amend. The Clerk shall enter judgment in favor of defendants, and close the file.
                                  21          IT IS SO ORDERED.
                                  22                  2020
                                       Dated: March ___,
                                                                                        _________________________
                                  23
                                                                                           RICHARD SEEBORG
                                  24                                                     United States District Judge
                                  25

                                  26
                                  27

                                  28
